         Case 3:18-cv-00358-WHA Document 149 Filed 06/26/20 Page 1 of 3



 1 James J. Foster                                     Michael T. Pieja (CA Bar No. 250351)
   Aaron S. Jacobs                                     Alan E. Littmann (pro hac vice)
 2 PRINCE LOBEL TYE LLP                                Jennifer Greenblatt (pro hac vice)
 3 One International Place, Suite 3700                 Doug Winnard (CA Bar No. 275420)
   Boston, MA 02110                                    Andrew J. Rima (pro hac vice)
 4 Tel: (617) 456-8000                                 Emma C. Ross (pro hac vice)
   jfoster@princelobel.com                             Lauren Abendshien (pro hac vice)
 5 ajacobs@princelobel.com                             GOLDMAN ISMAIL TOMASELLI
                                                       BRENNAN & BAUM LLP
 6 Matthew D. Vella (Cal. Bar No. 314548)
                                                       200 South Wacker Dr., 22nd Floor
 7 PRINCE LOBEL TYE LLP                                Chicago, IL 60606
   357 S Coast Highway, Suite 200                      Tel: (312) 681-6000
 8 Laguna Beach, CA 92651                              Fax: (312) 881-5191
   mvella@princelobel.com                              mpieja@goldmanismail.com
 9                                                     alittmann@goldmanismail.com
   Attorneys for Plaintiffs Uniloc USA, Inc. and       jgreenblatt@goldmanismail.com
10 Uniloc Luxembourg S.A.
                                                       dwinnard@goldmanismail.com
11                                                     arima@goldmanismail.com
                                                       eross@goldmanismail.com
12                                                     labendshien@goldmanismail.com
13                                                     Attorneys for Defendant Apple Inc.
14
                                                       (Additional counsel listed in signature block)
15
                                    UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
17
     UNILOC USA, INC., et al.,                     Case No.         3:18-cv-00358-WHA
18
                    Plaintiffs,                    STIPULATION TO EXTEND DEADLINE
19                                                 TO FILE JOINT DISCOVERY LETTER
            v.
20                                                 JUDGE: Hon. William Alsup
     APPLE INC.,                                   MAGISTRATE JUDGE: Hon. Donna M. Ryu
21
                    Defendant.
22

23

24

25

26

27

28

      STIPULATION TO EXTEND DEADLINE               i                             CASE NO. 3:18-CV-00358-WHA
      TO FILE JOINT DISCOVERY LETTER
         Case 3:18-cv-00358-WHA Document 149 Filed 06/26/20 Page 2 of 3



 1          Having met and conferred regarding the ongoing discovery dispute, the parties respectfully
 2 submit this stipulation to extend the deadline to file a joint discovery letter of June 26, 2020, to

 3 July 2, 2020. In support of this stipulation, the parties respectfully submit as follows:

 4          1. On June 5, 2020, the Court issued an Order directing the parties “to meet and confer about
 5              any remaining [jurisdictional discovery] disputes.” The Court further ordered that “[i]f
 6              they cannot resolve the disputes, they must file a joint discovery letter by no later than
 7              June 26, 2020.”
 8          2. The parties met and conferred on multiple occasions regarding the outstanding discovery
 9              disputes.
10          3. On June 26, 2020, the parties attempted to finalize the joint discovery letter but determined
11              that additional time is needed to discuss, and hopefully narrow, the issues to be presented
12              to the Court.
13          4. Therefore, in view of the foregoing, the parties have agreed on, and stipulate to, an
14              extension of time to file their joint discovery letter up to and including July 2, 2020,
15              subject to the approval of the Court.
16          The parties therefore respectfully request that the Court endorse this stipulation and grant
17 the requested extension as detailed above.

18

19
            Pursuant to Civil L.R. 5-1(i)(3), agreement to file this document was obtained from James
20
     Foster, counsel for Uniloc 2017 LLC, on June 26, 2020.
21

22
     DATED: June 26, 2020                         Respectfully submitted,
23

24                                                /s/ James J. Foster
                                                  Aaron S. Jacobs (Cal. Bar No. 214953)
25                                                ajacobs@princelobel.com
                                                  James J. Foster
26                                                jfoster@princelobel.com
                                                  PRINCE LOBEL TYE LLP
27                                                One International Place, Suite 3700
                                                  Boston, MA 02110
28                                                Tel: (617) 456-8000

      STIPULATION TO EXTEND DEADLINE                    2                          CASE NO. 3:18-CV-00358-WHA
      TO FILE JOINT DISCOVERY LETTER
        Case 3:18-cv-00358-WHA Document 149 Filed 06/26/20 Page 3 of 3



 1                                     Matthew D. Vella (Cal. Bar No. 314548)
                                       PRINCE LOBEL TYE LLP
 2                                     357 S Coast Highway, Suite 200
                                       Laguna Beach, CA 92651
 3                                     mvella@princelobel.com
 4                                     Attorneys for Plaintiffs Uniloc USA, Inc.
                                       and Uniloc Luxembourg S.A.
 5

 6                                     /s/ Doug Winnard
                                       Michael T. Pieja (CA Bar No. 250351)
 7                                     Alan E. Littmann (pro hac vice)
                                       Jennifer Greenblatt (pro hac vice)
 8                                     Doug Winnard (CA Bar No. 275420)
                                       Andrew J. Rima (pro hac vice)
 9                                     Emma C. Ross (pro hac vice)
                                       Lauren Abendshien (pro hac vice)
10                                     GOLDMAN ISMAIL TOMASELLI
                                       BRENNAN & BAUM LLP
11                                     200 South Wacker Dr., 22nd Floor
                                       Chicago, IL 60606
12                                     Tel: (312) 681-6000
                                       Fax: (312) 881-5191
13                                     mpieja@goldmanismail.com
                                       alittmann@goldmanismail.com
14                                     jgreenblatt@goldmanismail.com
                                       dwinnard@goldmanismail.com
15                                     arima@goldmanismail.com
                                       eross@goldmanismail.com
16                                     labendshien@goldmanismail.com
17                                     Kenneth Baum (CA Bar No. 250719)
                                       GOLDMAN ISMAIL TOMASELLI
18
                                       BRENNAN & BAUM LLP
19                                     429 Santa Monica Boulevard, Suite 710
                                       Santa Monica, CA 90401
20                                     Tel: (310) 576-6900
                                       Fax: (310) 382-9974
21                                     kbaum@goldmanismail.com
22
                                       Attorneys for Defendant Apple Inc.
23

24 PURSUANT TO STIPULATION, IT IS SO ORDERED.

25

26
   ____________________________
27 United States Magistrate Judge

28

     STIPULATION TO EXTEND DEADLINE        3                          CASE NO. 3:18-CV-00358-WHA
     TO FILE JOINT DISCOVERY LETTER
